PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/271,197
Filing Date: 8 Feb 2019
Appellant(s): Newell et al.



__________________
James L. Katz
Reg. No. 42,711
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 05/26/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated January 26, 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
(2) Response to Argument
	1.  Appellant argues that the claimed subject matter is not abstract.  Appellant argues that the current application reduces the number of outgoing market data messages transmitted by an exchange computer system via a computer network, which conserves network bandwidth without loss of information.  Appellant argues that the current application consolidates a plurality of incoming order messages for processing by a plurality of order book objects coordinate the compiling of the results in a data buffer using signaling completion code generated by each order book object to coordinate the transmission of the results as a single message.  Appellant argues that this is a technical solution to a technical problem of coordinating asynchronous processing threads which may compete their processing work at different times by providing a buffer memory to collect the processing results as they are completed by each of the processing threads using signaling when all threads have been completed.   Appellant further argues that such processes are not well understood or conventional.  The examiner respectfully disagrees with the premise of Appellant’s argument.  Appellant did not invent the concept of collecting and storing data in a memory queue/buffer, processing the data stored in asynchronous processing threads until a 
EP 0602359 A2 by Lawlor et al 
“the object repository 1001 contains Messages Queues, Thread Dispatching Queues (TDQs) and Counter Queues”…” When a Send Message (SENDM) or Enqueue Message (EQM) instruction is executed, the information placed on the SRQ is referred to as a Thread Send/Receive Message”…” For the JOIN, the FORTRAN compiler generates an SRC (Thread Send/Receive Counter) and the inline code”…” CONVEX has implemented an asynchronous mechanism which does not require CPUs to be slaved to a CPU executing parallel code. When a CPU executing a parallel program reaches a portion of the code which can be executed in parallel, it simply posts a flag, called a fork request, in its communications register set. The processor then continues executing the program.  Any CPUs not executing a program execute a special microcode loop called the ready state. In the ready loop, CPUs scan through all the communication registers looking for a request for help posted by a processor executing a parallelizable application. When they find one, they join in the computation, immediately increasing the rate at which an application executes. CONVEX calls this unique feature "Automatic Self Allocating Processors", or "ASAP". ASAP allows a single program to use all the resources of an entire system..”… ”For the FORK (activate parallel thread) function, the compiler generates code to increment the SRC counter limit value. This keeps track of the number of parallel tasks. The compiler must also generate, as part of the thread termination code” 
JP H 11239348 A by Fujii et al- 
input-output processor 5, so that supply compressed video data of a certain amount, the compressed audio data without excess or deficiency in the FIFO memory 4, is disconnected from the input and output of the asynchronous…[0063] The OS to run the state by voice thread selection process of Figure 13 when it detects a header analysis end signal. processor 7 starts the audio decoding processing by voice thread is in a running state. The ready to run the voice thread by selecting process of Figure 13, to Run state the video thread OS when it detects the VLD termination signal… 
WO 9940519 A1 by Ford et al
The first is the Framework API - or application program interface - and represents the function set necessary to allow interoperability of new applications and services by providing a common support for TCP and UDP messages and asynchronous responses. This is in conjunction with the "Framework", an executable program which provides thread management, connection management, and multi-casting in a multi-processing, multi-threaded environment, and defines the interface to the service specific functions. Next, is the Router, and this subsystem manages the interactions between system components much like an air-traffic controller, and routes the messages amongst the various system components…. Upon receipt, the Framework, 75 with associated service DLLs, 80, provides the DLL interface definition, the thread pool, connection management, broadcasting, TCP and UDP message handling…. worker threads begin I/O reads until an entire client message is read. The Framework then places the client request onto a request queue and invokes the DLL methods to implement the request in sequence and in accordance to that service operation. In operation, the Framework insures that the memory buffers are large enough to accommodate the incoming messages before passing them on to the client DLL processTCP() methods…. To the extent active messages on these are expected, associated threads are assigned at blocks 780 and 800. Otherwise, the Framework remains resident until terminated, test 810 and block 830…. , the first Loop is initiated at test 970, followed by nested Loop 2, test 980. In nested Loop 2, the system increments through each message target, block 1000, and, in sequence, sends out the heartbeat message to each target address, block 1010, (uni-cast for single target). This continues until the target list is empty and Loop 1 terminates, block 1020. The second Loop, Loop 2 is governed by three factors: (1) the broadcast frequency setting, i.e., the periodic rate of heartbeat message sending, triggered by a "time out" clock signal, (ii) the receipt of a termination signal… This results in a request by the thread to the operating system for an asynchronous READ operation at block 2070. The result of this asynchronous READ operation will be handled by the code indicated by block 2033 (and in Figure 9A) at the convenience of the operating system. After the asynchrounsous READ operation is initiated, thread control resumes at block 2020… operating system notifies it that one of its previously requested asynchronous I/O operations, either a READ or a WRITE, has been completed. At block 2301 , the thread tests to determine whether the operation that completed was a READ or a WRITE operation
see annotated documents below provided 
EP 0862113 A2 by Mueller; JP 2001034576 A  by Amini et al; US Patent No. 6,067,637 A by Auer et al- Col 4 lines 26-37, Col 23 lines 35-44 (these documents have also been highlighted)
Applicant’s argument is not persuasive.  
	2.  Appellant argues that the “generating of additional templates on real-time per message basis that define message formats different from the first template results in an efficient system as orders and traders increase as the distribution of market data messages can strain computer systems and networks bandwidth is consumed.   The examiner disagrees that the generation of formats for conversion of data with different formats is unique or unconventional.   The examiner respectfully disagrees that such processes are unconventional.  As evidence the examiner provides:
US Patent No. 8,307,045 B1 by Shmulevich et al – Col 5 lines 50-59 “one embodiment of the invention which is configured to generate a master template for the conversion of service data to various presentation formats.”; 
JP 2002329161 A by Kumade et al- Abstract “PROBLEM TO BE SOLVED: To provide a device, a method and a program for data input and output, which can easily generate matrix tables in various table formats and facilitate the input and output, and registration of the various table formats”
JP 2002041570 A by Sasaki et al- Creates original data including format information indicating the format of table data to be displayed and search information for searching a database of the server device, and transmits the original data to the server device. The server device analyzes the received prototype data, extracts search information from the data…This search information is incorporated into the application program, and the application program is executed. A database search is performed by an application program, and a table of text data including format information such as ruled line settings and font settings, such as SYLK (Symbolic Link File) format, is obtained from the search results and the format information of the original data. Data is created, and the table data is transmitted to the client device.
see further marked Recitation in the documents below provided 
JP 2001256220 A by Nishikawa 
Accordingly the examiner is not persuaded that the generation of format templates/tables is unconventional. 
	3.  Appellant argues that batching is not analogous to consolidation pointing to the definition of webster which is in contrast to the references cited in the previous Office Action.   The examiner disagrees with the premise of Appellant’s argument.  Appellant is providing the common definition of the terms and not providing the definition of the terms in the realm of computer processes.  In the realm of computer processing, there are two kinds of transmitting meta data, one is batching (i.e. consolidating) and the other is stream processing. Batching transmission and processing of meta data is old and well known and was the common approach for big sets of data transfer until the ability to stream data in real time was developed. Batching data where the batching of data requires some type of storage for gathering messages for batching and therefore is ideal for very large data sets but is not desirable for transmitting messages that involve speed or real-time results. This is not a new concept as many legacy systems only support batch processing of data.
The claim limitations not recite “consolidating” as data processing results but instead recites the messages processed are transmitted as a single message and then sent out.  A single message is a single communication.  The computer definition of batching is as per MicroSoft Press-batch- a group of data records that are processed as unit; batch file transmission- the transmission of multiple files as the result of a single command.  The specification and limitations do not provide details as to what technical process is implemented to “consolidate” but instead provide the result –the data is transmitted as a single message.  This is not in conflict with current limitations, as “batching” has files that are processed as a unit (single component) and the data (unit) is transmitted as a single message.    The examiner emphasizes the limitations do not recite “consolidating” but instead recite “processing of its associated portion of the group of orders has finished” and “transmitting…the contents of the market data message buffer (stored) as a single data message.  When considered as a process the limitations are analogous to a batching process as the files are processed as a single unit and transmitting as a single message.  Appellant’s argument is not persuasive. 
	4.  In the remarks Appellant argues that the references cited fail to teach the claim limitations.   Specifically Appellant argues that Wallman teaches a single aggregate order but does not teach consolidating market data for multiple order book objects into a single order book message.   The examiner respectfully disagrees.  The limitation “generating market data by each order book object” does not limit the interpretation of the term “order book object” or “market data”.  The limitation “processing of its associated portion of the group of orders has finished” and “transmitting…the contents of the market data message buffer (stored) as a single data message.   The limitations can be broadly interpreted as the order book objects to be market orders of the order book.  The Wallman evidence clearly states and as supported by Appellant’s argument that the system permits aggregation (combining several elements) of orders and transmitting those orders as a single message.  Appellant’s argument is not persuasive. 
	5.  Appellant argues the evidence with respect to the processes claimed are conventional is not applicable.  Appellant states that the distribution of market data messages strain computer systems/networks that transmit messages and the processing of numerous message data messages including data content consumes bandwidth and processing time ( a technical problem).  Appellant argues that the ordered combination of the claim limitations provide the technical solution by providing a way to reduce the number of messages without information loss.  Appellant argues that none of the references cited provide evidence that the limitations are conventional.   The examiner disagrees.  See response above. 
	6.  Appellant argues that under step 2A prong 1, the claimed subject matter is patent eligible as the limitations when considered as a whole are directed toward novel improvement to a specific technology and not an abstract concept.  The examiner respectfully disagrees.  The claimed limitations when considered as a whole generate a single message that includes the group of orders and formatted, transmitting the message, generating additional templates based of message formats, receiving order message, generate market data by each order book object (market order), storing market data and transmitting the contents of the market data as a single message which under the broadest reasonable interpretation covers the performance of sales activities a sub-category of “methods of organizing human activity.  This is because the generating of a message is for the purpose of organizing and transmitting market data.  The rejection is maintained.
	7.  Appellant argues that under step 2A prong 1, the claim limitations are not directed toward an abstract idea but rather as specific system process and practical application citing BASCOM.  Appellant states that the claims system/method involving a computing system that include specific computing components specially programmed to perform specific technological functions for causing an exchange computer system to implement a mechanism for consolidating asynchronously generated market data into a single message for transmission, pointing to the specification para 0006, para 0023, para 0031-0032.  Appellant points to the specification which discloses the order messages are delivered to appropriate order book objects corresponding to particular financial instruments.  The market data produced by each order may be delivered to a market data message buffer for each order in a mass quote message and when all the market data is received, the contents of the market data is distributed to traders.  Appellant argues such processes cannot be performed in the human mind.  The examiner respectfully disagrees with the premise of Appellant’s argument.  Analysis for determining whether a claimed process/system is integrates judicial exception into a practical application is not part of the process for analysis under step 2A prong 1, but rather step 2A prong 2.  With respect to Bascom, Appellant does not provide any context as it relates to BASCOM and the patent eligibility of the current limitations under step 2A prong 1.   With respect to the conclusory statement specific computing components specially programmed to perform specific technological functions for causing an exchange computer system to implement”   The examiner notes the Appellant does not point to what in the claims could be identified as “specific computing components” and/or “special programming”, again this is an analysis considered under step 2A prong 2 or 2B not step 2A prong 1.    The claim limitations recite a system comprising computing device comprising a process to compile a group of orders, a memory accessible by the computing device and stores templates that define message format structure.  Nearly every computer system will include a computing device with a processor and memory.  The steps the processor performs do not recite any specific details as to the technical implementation of the results of each function.  The Appellant does not provide information that points to the claim limitation or specification that could be identified as “special programming”.  As stated above, generating templates of message formats is well known.  The exchange computer system of the claimed system that include a message buffer is equally generic does not qualify as specific computing components.  The functions recited of the exchange system are equally well known and generic (receiving message, processing plurality of order book objects (i.e. market orders) where each object is processed on a different thread (well-known and conventional in parallel array systems. Generating market data, storing generated data and transmitting data are also well known concepts see response above.  With respect to the citations of the specification.  The cited and argued elements and language makes clear that the process claimed is to perform actions related to sales activities.   Concepts directed toward sales activities is abstract under the abstract category of “methods of organizing human activity”.  With respect to the argument that the claimed subject matter under step 2A prong 1 is not found in the abstract category of mental processes.  The rejection did not find the limitations directed toward mental processes.  Appellant is arguing abstract concepts not applied.
8.    Appellant argues that under step 2A prong 2, the claim subject matter integrates the judicial exception into a practical application by utilizing a buffer memory and the generation of a completion code to coordinate the consolidation of a plurality of messages into a single message.  The examiner respectfully disagrees.  Receiving data into a buffer memory and the generation of completion codes when processes/sub-processes are complete are well known and conventional.  The claim limitations have not applied this technology in a manner that goes beyond is common and ordinary use.  (see evidence above).  With respect to the consolidation of a plurality of messages into a single message this is no more than mere data manipulation.  For data, mere “manipulation” of basic mathematical constructs [i.e.,] the paradigmatic ‘abstract idea,’" has not been deemed a transformation. CyberSource v. Retail Decisions, 654 F.3d 1366, 1372 n.2, 99 USPQ2d 1690, 1695 n.2 (Fed. Cir. 2011) (quoting In re Warmerdam, 33 F.3d 1354, 1355, 1360 (Fed. Cir. 1994).  Whether the transformation is extra-solution activity or a field-of-use (i.e., the extent to which (or how) the transformation imposes meaningful limits on the execution of the claimed method steps). A transformation that contributes only nominally or insignificantly to the execution of the claimed method (e.g., in a data gathering step or in a field-of-use limitation) would not provide significantly more (or integrate a judicial exception into a practical application). Mayo, 566 U.S. at 76, 101 USPQ2d at 1967. The Supreme Court disagreed, finding that this step was only a field-of-use limitation and did not provide significantly more than the judicial exception. Id. See MPEP § 2106.05(g) & (h).  The claim limitations do not provide any technical process or details for the “consolidating of messages” rather the limitations recite “processing the single message by the order book module includes each of the order book objects (orders) processes in different threads, generating market data and storing the generated market data in a buffer until a completion code (indicator data processes complete) when the processing of the group of orders is complete.  The examiner notes that the messages are not consolidated but instead are processed and the contents of the data message is transmitted as a single order.   Appellant’s argument is not persuasive.  
9.  Appellant recites dependent claim 11 and 12 arguing the like Finjin the approach of the current claim limitations reduce market data transmissions and allows for coordinated consolidation of asynchronously generated market data in a memory buffer using signaling to indicate when all data has been collected and a single message is transmitted.   Finjin was found patent eligible for improving upon computer technology.  This is not the case of the current application.  As evidenced upon collecting and processing asynchronously data until a completion code of the processing is generated is generic and well known technology.  Combining/batching the collected data and transmitting the data as a single message is also not an improvement on existing technology.  See response above.  The rejection is maintained.
	10.  Appellant recited DDR Holdings, McRo, Enfish, Planet Blue but does apply any analysis as to the applicability of these decisions as it relates to the current application.  The rejection is maintained.
	11.  Appellant argues that under step 2B, the claimed limitations provide significantly more than the identified abstract idea.  This is because the claim process is not well understood, routine or conventional.  Appellant argues that the consolidating (gathering) the transmission of market data which includes the limitations as a combination are not directed toward a financial transaction but reduces the number of data transmissions without data loss and therefore, is unconventional.  The examiner respectfully disagrees.  The claim limitations for reducing data transmissions at is core does no more that collect data in a memory and transmit the collected data as a single message.  As discussed above such processes are well known and frequently implemented in computer data transmission.  See response above.  
12.  Appellant states that the Berkenhiemer memo dictates that support for the lack of significantly more requires evidence.  Appellant argues that the previous rejection fails to meet this criteria.  Appellant argues that claims 1-21 are patent eligible.  The examiner respectfully disagrees.  See response above. 
. 	13.  The examiner makes note that neither the claim limitations, specification or Appellant’s arguments specify what the single message structure is or how the functions recited are implemented, but instead focuses on the data applied and manipulation thereof.  The examiner reiterates that consolidating/combining/batching data to decrease the number of message is not a technical improvement.  Appellant continually focuses on the data being consolidated, which is not claimed.  Rather the data is collected and a completion code indicating collection process complete the data collect is then transmitted as a single message.  This is analogous to batching data and then transmitting the batched data as a single transmission.  As stated above many latency system use this process.  The solution argued is not a new technical solution but rather applying a market process in a technical environment (i.e. transmitting market orders gather for transactions).    The specification is silent with respect to a technical process related to the completion code other than the results.  
[0026] There are a number of alternative methods for determining when a market data message buffer has received market data for all of the orders in a mass quote message An input thread may determine how many orders are within a mass quote message and pass this number to the market data message buffer. Mass quote messages may also contain a fixed number of orders such that the market data message buffer only needs to count individual market messages. In another alternative embodiment, the last order within a mass quote message may include a flag or code that signifies to the market data message buffer or other module that the order is the last order. In yet another embodiment of the invention, order book objects may transmit a code to the market data message buffer when each one is done processing the orders that they have received. When the market data message buffer receives a code from each order book object, the buffer knows that it has received market data for each of the orders in the mass quote message. Each order book object may utilize its own thread for processing orders.

As provided in the evidence above, such processes are conventional.   

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/MARY M GREGG/Examiner, Art Unit 3697                                                                                                                                                                                                        
Conferees:
/CHRISTINE M BEHNCKE/Supervisory Patent Examiner, Art Unit 3697    

/SUE LAO/
Primary Examiner                                                                                                                                                                                                    

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.